United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Mark E. Meyer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1175
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2009 appellant, through his representative, filed a timely appeal from the
November 18, 2008 and March 9, 2009 merit decisions of the Office of Workers’ Compensation
Programs which denied an increased schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than 21 percent permanent impairment of his
right leg and any impairment of his left leg.
FACTUAL HISTORY
On January 25, 2006 appellant, then a 45-year-old custodian, sustained a low back injury
in the performance of duty while dumping trash. The Office accepted his claim for lumbar
sprain/strain, spinal stenosis at L4-5, postoperative infection and chondromalacia of the right

patella. Appellant underwent spinal surgery on September 5 and December 15, 2006.
underwent a chondroplasty of the right patella on March 9, 2007.1

He

Appellant filed a claim for a schedule award. On September 21, 2007 Dr. Alexander S.
Bailey, an attending surgeon, rated 10 percent impairment of the whole person based on a
category III spinal impairment, which he reduced 50 percent for preexisting conditions. On
October 9, 2007 Dr. Lowry Jones, Jr., an attending orthopedic surgeon, reported that appellant’s
permanent impairment “with direct trauma, complaint of patellofemoral pain, and crepitation on
examination, joint space narrowing, is equivalent to a five percent permanent partial impairment
at the level of the knee.” An Office medical adviser reviewed the medical evidence and advised
that the impairment ratings should not be accepted. Neither Dr. Bailey nor Dr. Jones provided
adequate findings on examination and Dr. Bailey had rated impairment to the spine.
The Office referred appellant to Dr. George Varghese, a physiatrist, for a second opinion
evaluation of impairment. On January 28, 2008 Dr. Varghese reviewed the history of injury and
medical treatment, noting prior lumbar spinal fusion surgeries in 1994 and 1997 and right knee
arthroscopy with chondroplasty of the patella in March 2007. He related appellant’s complaints
of low back and right knee pain. Appellant localized his pain to the low back, with the left side
being slightly worse than the right. Additionally, he stated that this pain radiated down his
buttocks and the posterior side of his left leg down to his left foot and toes. Straight leg raise
was positive for the left leg in both the seated and supine position and positive for the right in the
supine position. Patrick’s test was positive bilaterally. Sensation in the right lower extremity
was intact to light touch and pinprick. Sensation of the left lower extremity was diminished to
both light touch and pinprick in the L5-S1 nerve root distribution. Examination of the right knee
revealed mild atrophy of the right quadriceps of 1.5 centimeters. Right knee extension was to 0
degrees and flexion was to 80 degrees. Appellant had mild pain with palpation of the medial
portion of the patella. Anterior drawer and Lachman’s tests were negative as were valgus and
varus stress. Dr. Varghese found that muscle strength testing was 5/5 with hip flexion, knee
extension and flexion, but mildly decreased around the ankle. He advised that appellant had
reached maximum medical improvement following his low back and right knee surgery. With
reference to the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, appellant had 10 percent impairment under Table 17-10 for loss of range
of motion based on flexion of less than 110 degrees. Dr. Varghese noted that pain was
incorporated under the range of motion rating and, as no loss of strength was noted, there was no
basis for an impairment rating. Under Table 17-6, he rated impairment due to mild atrophy as
five percent. Dr. Varghese noted, however, that the cross-usage chart at Table 17-2 precluded
combining impairment for range of motion with atrophy. Therefore, the higher rating of 10
percent represented appellant’s right leg impairment. Impairment to the right lower extremity
due to the accepted lumbar back pain was rated under Table 15-18, which provided a maximum
of five percent impairment for the L5 and S1 nerve roots. Dr. Varghese found that, under Table
15-15, the extent of sensory deficit was Grade 2 or 80 percent. Multiplying the maximum
impairment values for each nerve root by the sensory deficit grade resulted in four percent
1

Other accepted claims include: OWCP File No. xxxxxx238 (lumbar strain, date of injury May 4, 1982); OWCP
File No. xxxxxx901 (herniated lumbar disc, date of injury January 23, 1995). Appellant had a lumbar fusion at
L4-S1.

2

sensory loss for the L5 and S1 nerves. Dr. Varghese rated impairment due to loss of strength in
the S1 nerve distribution, noting that Table 15-18 provided a maximum impairment of 20
percent. Under Table 15-16, he found the extent of motor deficit to be Grade 4 or 20 percent.
Multiplying the maximum impairment value by the strength deficit resulted in four percent
impairment of the right leg. Dr. Varghese applied the Combined Values Chart to find total
impairment due to right leg radiculopathy of 12 percent.
An Office medical adviser reviewed Dr. Varghese’s evaluation and found it acceptable.
He noted that the 10 percent impairment due to loss of right knee motion when combined with
12 percent impairment due to unilateral spinal nerve root impingement totaled 21 percent
impairment of the right leg.
On March 12, 2008 the Office granted a schedule award for 21 percent permanent
impairment of appellant’s right lower extremity.
Appellant requested reconsideration, noting that he also had impairment on the left side.
He submitted an October 17, 2008 report from Dr. Bailey, who assigned a 13 percent whole
person impairment based on a category III spinal impairment. Dr. Bailey found no evidence of a
significant preexisting condition to reduce that rating.
An Office medical adviser reviewed Dr. Bailey’s rating and noted that the Office did not
utilize body impairment ratings for lumbar spine conditions.
In a decision dated November 18, 2008, the Office reviewed the merits of appellant’s
case and denied modification of its March 12, 2008 decision. It found that Dr. Bailey’s whole
person rating for the lumbar spine did not permit consideration of lower extremity impairment
for radicular residuals, which was the only basis for a lower extremity impairment rating due to a
lumbar spine condition.
Appellant again requested reconsideration. In a November 26, 2008 report, Dr. Bailey
addressed impairment to the left lower extremity with reference to Dr. Varghese’s rating of the
right side. He found four percent impairment of the left lower extremity due to altered pain and
sensations in the L5 and S1 nerve distributions, both of which he graded at 80 percent.
Dr. Bailey found an additional 4 percent impairment due to weakness in the S1 nerve
distribution, which he graded at 20 percent.
An Office medical adviser reviewed Dr. Bailey’s rating and noted that the physician
addressed impairment without any review of the relevant medical history or findings on
examination to support the gradings for sensory and motor deficits.
In a March 9, 2009 decision, the Office denied modification of its prior decision. It
found that appellant had not submitted sufficient medical evidence to establish additional
impairment due to his accepted conditions.
On appeal, appellant contends that the Office improperly disregarded or failed to consider
Dr. Bailey’s opinion, which established his disability.

3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.3
No schedule award is payable for a member, organ or function of the body not specified
in the Act or the implementing regulations.4 Neither the Act nor the implementing federal
regulations provide for the payment of a schedule award for the permanent loss of use of the
back or the spine.5 Moreover, schedule awards are not payable for impairment ratings expressed
in terms of the whole person rather than a specific scheduled member.6
Amendments to the Act modified the schedule award provisions to provide for an award
for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.7
To support a schedule award, the file must contain competent medical evidence that
describes the impairment in sufficient detail for the adjudicator to visualize the character and
degree of impairment.8 The report of the examination must always include a detailed description
of the impairment which includes, where applicable, the loss in degrees of active and passive
motion of the affected member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation, or other pertinent description of the impairment.9 The
Office should advise any physician evaluating permanent impairment to use the fifth edition of
the A.M.A., Guides and to report findings in accordance with those guidelines.10

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

William Edwin Muir, 27 ECAB 579 (1976); see 20 C.F.R. § 10.404.

5

The Act itself specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

6

Ernest P. Govednick, 27 ECAB 77 (1975).

7

Rozella L. Skinner, 37 ECAB 398 (1986).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.b(2) (August 2002).
9

Id. at Chapter 2.808.6.c(1).

10

Id. at Chapter 2.808.6.a (noting exceptions).

4

ANALYSIS
Appellant’s claim was accepted for injury to his lumbar spine and right knee, for which
he underwent surgery. The Office granted appellant a schedule award for impairment of his right
leg based on the report of Dr. Varghese, a second opinion medical specialist, who reviewed
appellant’s history and complaints and described findings on physical and neurologic
examination. Based on his examination, Dr. Varghese rated impairment of the right lower
extremity based on the applicable standards of the A.M.A., Guides. With reference to the
accepted right knee injury, he determined that appellant had 10 percent impairment due to loss of
knee flexion, which he measured to be 80 degrees. Table 17-10, page 537 of the A.M.A., Guides
provides that knee flexion less than 110 degrees is a mild lower extremity impairment of 10
percent.11 Dr. Varghese also rated impairment of the right leg due to the accepted back condition
and appellant’s radiculopathy, which affected both sensory and strength with respect to the L5
and S1 nerve roots. Table 15-18 provides a five percent maximum impairment for sensory loss
affecting these nerve roots. Dr. Varghese rated the extent of sensory deficit affecting the right
leg as Grade 2, or 80 percent. Multiplying the 5 percent maximum value by the 80 percent grade
totals 4 percent sensory impairment of the L5 and S1 nerve roots, or a total of 8 percent sensory
loss.
Dr. Varghese found mildly decreased muscle strength at 4+/5 with ankle plantar flexion
on the right. He identified this as a mild weakness in the S1 nerve root distribution for which
Table 15-18 provides a maximum loss of function of 20 percent. Dr. Varghese graded the motor
deficit at 20 percent, or Grade 4, under Table 15-16. He multiplied 20 percent loss of function
by the 20 percent motor deficit to find 4 percent impairment for radicular weakness.
Dr. Varghese combined the 8 percent sensory and 4 percent motor impairments, to total 12
percent impairment based on radiculopathy. In turn, the 10 percent impairment based on loss of
range of motion was combined with the 12 percent radiculopathy component, to find 21 percent
total to the right leg. The Board finds that the report of Dr. Varghese constitutes the weight of
medical opinion pertaining to the right lower extremity. It is based on an accurate review of the
accepted conditions, a report which sets forth the findings on examination and an explanation of
how the impairment rating was achieved with reference to the applicable standards of the
A.M.A., Guides.
The Board notes, however, that Dr. Varghese also provided a finding pertaining to
appellant’s left leg, stating that there were symptoms of radiculopathy affecting the member.
Dr. Varghese noted that sensation in the left leg was extremely diminished to both light touch
and pin prick. However, he did not provide a specific impairment rating for the left knee. On
appeal, appellant does not question the right leg schedule award but contends that the Office
ignored the findings relative to his left leg. As found by the Office, the reports submitted from
Dr. Bailey contain deficiencies which do not permit for an informed review of his stated
impairment rating involving the left leg. Dr. Bailey did not provide adequate findings based on
examination to support his rating. He offered no clinical basis for his grading of sensory and
motor deficits and appears to have followed the rating made by Dr. Varghese. The Board finds
11

Dr. Varghese also rated impairment due to atrophy but noted that Table 17-2, the cross usage chart, precluded
combining impairment for loss of motion with loss due to atrophy.

5

that the Office properly rejected the rating as insufficient to establish appellant’s left leg
impairment.
However, this does not mean that the Office may ignore the findings of Dr. Varghese as
they relate to appellant’s left leg. As it attempted development of the medical evidence, it has
the obligation to see that justice is done.12 Dr. Varghese’s clinical findings raise a question about
the extent of impairment to appellant’s left leg. The Board finds that clarification of his medical
opinion is warranted. The case will be remanded for further development of the medical
evidence.
CONCLUSION
The Board finds that appellant has 21 percent impairment of his right leg, for which he
received a schedule award. The case is not in posture for decision as to the extent of impairment
to his left leg.
ORDER
IT IS HEREBY ORDERED THAT the March 9, 2009 and November 18, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed with regard to the
impairment to appellant’s right leg. The decisions are set aside and the case is remanded for
further action consistent with this opinion as to the extent of impairment to appellant’s left leg.
Issued: May 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

See Richard E. Simpson, 55 ECAB 490 (2004).

6

